DETAILED ACTION
The amendment filed September 1, 2022 has been entered.  Claims 1 and 3-16 remain pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The limitation “sealing mechanism” in claim 16 invokes 35 U.S.C. 112(f) because the limitation recites a function (“sealing”) and a generic placeholder (“mechanism”) without reciting structure for performing the function.

Claim Rejections - 35 USC § 112
The rejections of the claims under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn in view of the amendment.

Claim Rejections - 35 USC § 102
The rejections of the claims under 35 U.S.C. 102(a)(1) are withdrawn in view of the amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 8,666,540 to Milhorn (Milhorn).
Regarding claim 1, Milhorn discloses an outpouring assembly (500), comprising an outpouring plate (the plate shown at the lower end of nozzle assembly 509 in Fig. 5), wherein the outpouring plate is provided with a liquid outlet through hole (the hole in the plate through which nozzle 511 passes), a paste discharge pipe (511) is disposed in the liquid outlet through hole (shown in Fig. 5; see also col. 4, lines 36-38 [in order for the nozzle to extend from the upper end of the plate to a location below the plate, an opening through which the nozzle passes must be present), the paste discharge pipe moves up and down in the liquid outlet through hole (col. 4, lines 36-38; see also col. 4, lines 1-9), and when a lower end of the paste discharge pipe extends out of the liquid outlet through hole, the paste discharge pipe is in a liquid outpouring state (as shown in Fig. 5; the nozzle is in the extended position for outpouring the tint).  Milhorn does not disclose a thickness of a wall of a lower end surface of the paste discharge pipe is less than 1 millimeter; or the paste discharge pipe is a thin-wall pipe, and a thickness of the thin-wall pipe is less than 1 millimeter; or a thickness of a wall of a lower end of the paste discharge pipe gradually decreases from top to bottom. Applicant has placed no criticality on the thickness of less than 1mm, but has presented this as a preferred embodiment (see the second full paragraph of page 6 of the specification).  It would have been an obvious matter of design choice to form the discharge pipe (nozzle) having a wall thickness of less than 1mm, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art. See MPEP 2144.04(IV)(A).  Minimizing the thickness of the wall of the pipe results in less material used to form the pipe, thereby potentially reducing cost and weight.
Regarding claim 3, Milhorn further discloses the paste discharge pipe moves up and down in the liquid outlet through hole means that the paste discharge pipe is subjected to downward force to extend downwards and is subjected to upward force to retract (Fig. 5 and col. 4, lines 36-38; in order to extend the nozzle downward it must be subject to a downward force and to retract it upward it must be subject to an upward force).
Regarding claim 16, Milhorn discloses the outpouring assembly according to claim 1, but does not disclose a sealing mechanism is disposed between the liquid outlet through hole and the paste discharge pipe.  However, seals such as O-rings are well known in the art for sealing between a pipe/tube and an opening through which the pipe/tube passes in order to prevent/reduce leakage.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a seal such as an O-ring at the hole to seal around the discharge pipe to prevent/reduce leakage around the nozzle.

Response to Arguments
Applicant's arguments filed September 1, 2022 have been fully considered but they are not persuasive. Applicant’s argument that “persons skilled in the art would not be motivated to reduce a wall of a lower end surface of the paste discharge pipe, as recited in claim 1, in order to minimize the thickness of a wall and/or reduce cost and weight. There could be numerous ways to minimize the thickness of a wall and/or reduce cost and weight, including reducing a thickness of the whole wall, or the like. Regarding the contention about an obvious matter of design choice, Applicant respectfully submits that there could be numerous selections on the thickness of the thin-wall pipe, and that absent impermissible hindsight, persons skilled in the art would not be motivated to choose or stop at the selection of less than 1 millimeter, as recited in claim 1” is not persuasive.  Claim 1 does not require that the thickness of the lower end of the discharge pipe be less than 1 mm.  This is one of 3 options recited in claim 1 (“a thickness of a wall of a lower end surface of the paste discharge pipe is less than 1 millimeter; or the paste discharge pipe is a thin-wall pipe, and a thickness of the thin-wall pipe is less than 1 millimeter; or a thickness of a wall of a lower end of the paste discharge pipe gradually decreases from top to bottom”) (emphasis added).  As set forth above, reducing the thickness of the wall to a thickness of less than 1 mm reduces the weight and material used (applicant agrees with this argument, see bolded statement by applicant above).  Selecting a desired thickness of the wall is a matter of design choice based on the required strength, while using the minimal amount of material to reduce weight/cost and is within the level of ordinary skill in the art.  

Allowable Subject Matter
Claims 4-15 are allowed.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLAS A ARNETT whose telephone number is (571)270-5062. The examiner can normally be reached M-Th 8:00-5:00; F 12:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLAS A ARNETT/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        December 7, 2022